     Case 1:17-cv-02989-AT Document 1074 Filed 02/17/21 Page 1 of 8




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION


DONNA CURLING, ET AL.,
Plaintiffs,
                                         Civil Action No. 1:17-CV-2989-AT
v.

BRIAN KEMP, ET AL.,
Defendants.




         COALITION PLAINTIFFS’ REPLY BRIEF ON STANDING
        Case 1:17-cv-02989-AT Document 1074 Filed 02/17/21 Page 2 of 8




I.    Defendants Focus On The Wrong Injuries—Standing Is Not The Merits

      State Defendants mistake how standing works. They consistently and

erroneously conflate the injury required for the Court’s threshold analysis of

standing—i.e., whether Coalition Plaintiffs are entitled to invoke the Court’s

jurisdiction at all—with harms that bear on the Court’s ultimate analysis of the

legal merits of the claims—i.e., whether Coalition Plaintiffs are entitled to the

relief they seek under the law governing their claims.

      Injuries that are asserted and sufficient for standing do not necessarily have

to be the same injuries that are asserted and analyzed to decide the merits of a

claim. No identity or nexus is required between the injury-in-fact that creates

standing to challenge a defendant’s conduct and the judicially cognizable burdens

that make the challenged conduct a violation of law. Duke Power Co. v. Carolina

Envtl. Study Grp., Inc., 438 U.S. 59, 78 (1978) (rejecting the argument that, “in

addition to proof of injury and a causal link between such injury and the

challenged conduct, appellees must demonstrate a connection between the injuries

they claim and the constitutional rights being asserted”).

      For example, in Common Cause/Ga. v. Billups, 554 F.3d 1340, 1354 (11th

Cir. 2009), the Eleventh Circuit found standing to sue where the injury-in-fact was

two individual plaintiffs’ personal time wasted traveling to their county registrar’s

office to obtain photo identification. The merits of the case, however, were decided



                                              1
         Case 1:17-cv-02989-AT Document 1074 Filed 02/17/21 Page 3 of 8




by analyzing whether the State’s interests in combating voter fraud outweighed

“the magnitude of the burden imposed on [all] voters who do not possess an

acceptable photo identification.” Id. at 1354 (quotation marks omitted). The injury-

in-fact used for standing differed from the harm used to decide the merits.

       In Charles H. Wesley Educ. Found., Inc. v. Cox, 408 F.3d 1349, 1352 (11th

Cir. 2005), plaintiff Earline Crawford was found to have standing to seek an

injunction against the State of Georgia’s enforcement of a prohibition on the

submission of multiple voter registration forms in a single package. Ms.

Crawford’s injury-in-fact was “being unable to vote in her new home precinct”

because the form changing her own address had been rejected as part of a package

submission. Id. at 1352. But the merits of the case were decided based on analysis

of the legality of the State’s prohibition under the National Voter Registration Act

of 1933, with the irreparable-injury component of the requested injunctive relief

determined on the basis of the “associational and franchise-related rights asserted

by the Plaintiffs.” Id. at 1355. Again, standing injury and the harms weighed in the

course of deciding the merits were different.1

       Coalition Plaintiffs’ injuries-in-fact for standing purposes must likewise be


1
 Where future harm is concerned, as in this case, actual injury to an identifiable member of
Coalition is not even required. See Fla. State Conference of the NAACP v. Browning, 522 F.3d
1153, 1160–61 (11th Cir. 2008) (“[W]e have not required that the organizational plaintiffs name
names because every member faces a probability of harm in the near and definite future. The
Supreme Court has accepted imminent harm as satisfying the injury-in-fact requirement of
Article III standing.”).

                                                   2
         Case 1:17-cv-02989-AT Document 1074 Filed 02/17/21 Page 4 of 8




analyzed distinctly from the burdens on the Plaintiffs and voters as a whole that

are relevant to determining whether the State Defendants’ conduct is illegal on the

merits. State Defendants wrongly claim that “the record in this case is devoid of

actual evidence of an injury-in-fact to establish standing.” (Doc. 1066, at 5.) They

completely ignore the ample evidence of burdens and inconveniences that

individual Plaintiffs have and will personally experience as a direct or indirect2

result of Defendants requiring in-person voters to use BMDs or differential

treatment of otherwise similarly situated absentee-by-mail and in-person voters.

All the injuries that Defendants wrongly call speculative and hypothetical are

harms that bear on the merits, not injuries-in-fact for standing.3

II.    Defendants’ Brief Addresses The “Actual And Imminent” Prong,
       Which Is Outside What The Court Asked The Parties To Brief

       This Court asked for briefing on the concreteness and particularization

components of injury-in-fact, but State Defendants devote three pages to the

actual-and-imminent component. This Court has already rightly found that

Coalition Plaintiffs’ injuries-in-fact are not speculative, but “certainly impending.”

(Doc. 751, at 38.) Defendants cite to Tsao v. Captiva MVP Restaurant Partners


2
  “[E]ven harms that flow indirectly from the action in question can be said to be ‘fairly
traceable’ to that action for standing purposes.” Focus on the Family v. Pinellas Suncoast Transit
Auth., 344 F.3d 1263, 1273 (11th Cir. 2003).
3
 Even applying Defendants’ erroneous conception of standing, the record contains so much
evidence of actual vote counting errors and secret ballot violations that the imminent recurrence
of such injuries in the future cannot reasonably be treated as speculative or hypothetical.

                                                    3
         Case 1:17-cv-02989-AT Document 1074 Filed 02/17/21 Page 5 of 8




LLC, ___ F.3d ___, No. 18-14959, 2021 U.S. App. LEXIS 3055, 2021 WL 381948

(11th Cir. Feb. 4, 2021), and Muransky v. Godiva Chocolatier, Inc., 979 F.3d 917

(11th Cir. 2020), in vain because the injuries that Coalition Plaintiffs rely upon for

standing are in no way hypothetical or speculative, unlike the injuries asserted in

those cases. Here, in-person voters will have to vote on openly visible public

touchscreens and cast unreadable votes on QR-encoded ballot cards. Here, mail

voters will have to pay for postage and rely on central count scanners that are

proven to ignore some humanly discernible (and thus legally cast) votes. Again,

the Defendants are improperly conflating standing with the merits.

III.   The Objections to Coalition’s Organizational Standing Are Wrong

       In their attack on Coalition’s organizational standing, Defendants rely on a

D.C. Circuit case for the holding that Coalition “cannot be diverting resources

because it is doing the very thing it exists to do.” (Doc. 1066, at 14 (citing

Treasury Emps. Union v. U.S., 101 F.3d 1423, 1430 (D.C. Cir. 1996).) Defendants

misread the D.C. Circuit case,4 but, in any event, the law in the Eleventh Circuit

could not be clearer, as Judge Jones recognized just this week, when he noted:

               Even when an organization diverts its resources to
               achieve its typical goal in a different or amplified

4
  National Treasury Union was an attack on the line-item veto, but the plaintiff organization’s
mission was to improve the welfare of government workers, a mission that was not related to the
challenged conduct. In ruling that the organization did not have standing, the D.C. Circuit cited
with approval, but distinguished, cases like this one, in which the challenged actions of the
defendant were “‘at loggerheads with the stated mission of the plaintiff.’” 101 F.3d at 1439
(citation omitted).

                                                   4
         Case 1:17-cv-02989-AT Document 1074 Filed 02/17/21 Page 6 of 8




               manner, the organization may still gain standing. . . .
               To create a concrete injury, the diversion must cause a
               perceptible impairment of organizational activities. . . .
               And to show the concrete injury, the organization must
               identify the specific activities from which it diverted or is
               diverting resources.

Fair Fight Action, Inc., v. Raffensperger, No. 1:18-CV-5391-SCJ (N.D. Ga. Feb.

16, 2021) (Order, CM/ECF Docket #612, at 10) (citations omitted).

       In Fair Fight, the State Defendants made organizational standing arguments

identical to those they make against Coalition’s standing here—namely, that

Coalition “(1) [is] not diverting resources; (2) [is] serving its organizational

mission, [and] (3) cannot identify what activities they diverted resources from.”

Id. at 11, 11–12. Judge Jones rightly rejected the first two of these arguments Id. at

12, 13.5 In addition, Judge Jones rightly rejected another identical argument, also

made here, that “diversion of resources” cannot confer standing because that would

favor organizations over individuals. Id. at 14 n.10 (“the law currently gives

standing to organizations that divert resources to counteract a defendant’s unlawful

acts”). Identical attacks on Coalition’s standing fail here for the same reasons.

IV.    Conclusion

       Coalition Plaintiffs have sufficient injuries-in-fact for standing.



5
  The third argument does not apply in this case, since the record here identifies many activities
of Coalition that have been “perceptibly impaired” by Coalition’s diversion of resources to
oppose the State Defendants’ illegal conduct. (See Summary, Doc. 1071-1, at 7 ¶ G and
referenced documents (Docs. 1071-2, 1071-3, 1071-4, 1071-5).)

                                                     5
      Case 1:17-cv-02989-AT Document 1074 Filed 02/17/21 Page 7 of 8




    Respectfully submitted this 17th day of February, 2021.

/s/ Bruce P. Brown                      /s/ Robert A. McGuire, III
Bruce P. Brown                          Robert A. McGuire, III
Georgia Bar No. 064460                  Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                    (ECF No. 125)
1123 Zonolite Rd. NE                    ROBERT MCGUIRE LAW FIRM
Suite 6                                 113 Cherry St. #86685
Atlanta, Georgia 30306                  Seattle, Washington 98104-2205
(404) 386-6856                          (253) 267-8530
                 Counsel for Coalition for Good Governance

/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600

               Counsel for William Digges III, Laura Digges,
                     Ricardo Davis & Megan Missett




                                    6
        Case 1:17-cv-02989-AT Document 1074 Filed 02/17/21 Page 8 of 8




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


  DONNA CURLING, ET AL.,
  Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
  v.

  BRIAN KEMP, ET AL.,
  Defendants.


             CERTIFICATE OF COMPLIANCE AND SERVICE

       This Certificate has been prepared in accordance with the requirements of

LR 5.1 and served on all counsel via the PACER-ECF system.

       This 17th day of Februrary, 2021.

                                       /s/ Bruce P. Brown
                                       Bruce P. Brown
                                       BRUCE P. BROWN LAW LLC
                                       1123 Zonolite Rd. NE, Suite 6
                                       Atlanta, Georgia 30306
                                       (404) 386-6856
                                       Counsel for Plaintiff Coalition for Good
                                       Governance




                                       7
